         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                            Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 1 of 62                                                                                     3/23/21 2:08PM


 Fill in this information to identify the case:

 Debtor name         Summit Hotels, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEBRASKA

 Case number (if known)         21-80092
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     FNBC                                                    Checking                        7222                                    $36,282.50




           3.2.     FNBC                                                    Checing                         7423                                       $100.00




           3.3.     FNBC                                                    Checking                        8368                                       $100.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $36,482.50
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                              Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 2 of 62                                                                                     3/23/21 2:08PM



 Debtor         Summit Hotels, LLC                                                                     Case number (If known) 21-80092
                Name


        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                                    2,841.63    -                                   0.00 =....                      $2,841.63
                                              face amount                                doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                      $2,841.63
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of          Valuation method used    Current value of
                                                      physical inventory             debtor's interest          for current value        debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Hotel Supplies. See
           Exhibit 22.                                2/28/20                                  $19,497.03       Recent cost                        $19,497.03




 23.       Total of Part 5.                                                                                                                    $19,497.03
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                     Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 3 of 62                                                                             3/23/21 2:08PM



 Debtor         Summit Hotels, LLC                                                            Case number (If known) 21-80092
                Name




 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used       Current value of
                                                                              debtor's interest      for current value           debtor's interest
                                                                              (Where available)

 39.       Office furniture
           FF&E For Hotel. See Attached Exhibit 39.                                $1,199,170.00     Tax records                        $1,199,170.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                            $1,199,170.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                    Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 4 of 62                                                                        3/23/21 2:08PM



 Debtor         Summit Hotels, LLC                                                           Case number (If known) 21-80092
                Name

            55.1.    655 North 108
                     Avenue, Omaha, NE
                     68154-0000.
                     LANDS
                     SEC-TWN-RGE
                     17-15-12 -EX RD- IR
                     5.571 AC TRACT TL 2
                     S & E OF NEW 108
                     ST SE 1/4 SE 1/4                     Fee simple               $4,742,478.00       Tax records                 $4,742,478.00




 56.        Total of Part 9.                                                                                                     $4,742,478.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                                Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 5 of 62                                                                                                         3/23/21 2:08PM



 Debtor          Summit Hotels, LLC                                                                                  Case number (If known) 21-80092
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $36,482.50

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $2,841.63

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $19,497.03

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $1,199,170.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $4,742,478.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,257,991.16            + 91b.            $4,742,478.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $6,000,469.16




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 6 of 62




    Summit Hotels Exhibit 22
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 7 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 8 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 9 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 10 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 11 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 12 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 13 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 14 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 15 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 16 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 17 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 18 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 19 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 20 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 21 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 22 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 23 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 24 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 25 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 26 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 27 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 28 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 29 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 30 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 31 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 32 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 33 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 34 of 62
Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
               DOCUMENT - CORRECTLY ROTATED Page 35 of 62
                             Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20   Desc MAIN
                                            DOCUMENT - CORRECTLY ROTATED Page 36 of 62




Summit Hotels, LLC Ex. 39.
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                   Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 37 of 62                                                                                           3/23/21 2:08PM


 Fill in this information to identify the case:

 Debtor name          Summit Hotels, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEBRASKA

 Case number (if known)              21-80092
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    FNBC                                          Describe debtor's property that is subject to a lien               $4,800,000.00             $4,742,478.00
        Creditor's Name                               655 North 108 Avenue, Omaha, NE
                                                      68154-0000.
                                                      LANDS SEC-TWN-RGE 17-15-12 -EX RD- IR
                                                      5.571 AC TRACT TL 2 S & E OF NEW 108 ST
        102 Highway 62 E                              SE 1/4 SE 1/4
        Mountain Home, AR 72653
        Creditor's mailing address                    Describe the lien
                                                      Deed of Trust, Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        12/18/2017                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                          $4,800,000.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                    Desc MAIN
                         DOCUMENT - CORRECTLY ROTATED Page 38 of 62                                                                                            3/23/21 2:08PM


 Fill in this information to identify the case:

 Debtor name         Summit Hotels, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEBRASKA

 Case number (if known)           21-80092
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Douglas County Treasurer                                  Check all that apply.
           1819 Farnam StreetH-02                                       Contingent
           Omaha, NE 68183                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operation                             Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   55873                               Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                                 Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 39 of 62                                                                                                       3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                              Case number (if known)          21-80092
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Nebraska Department of Revenue                            Check all that apply.
           Bankruptcy Unit                                              Contingent
           P.O. Box 94818                                               Unliquidated
           Lincoln, NE 68509                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           US Attorney's Office                                      Check all that apply.
           1620 Dodge Street, Cuite 1400                                Contingent
           Omaha, NE 68102                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $558.51
           Ameri-Tech Industrial, Inc                                                  Contingent
           13110 Birch Dr.                                                             Unliquidated
           Suite 148, PMB 250                                                          Disputed
           Omaha, NE 68164
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $10,342.02
           American Hotel Register                                                     Contingent
           P.O. Box 206720                                                             Unliquidated
           Dallas, TX 75320                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $6,154.00
           AmeriPride Services Inc.                                                    Contingent
           PO Box 190                                                                  Unliquidated
           Bemidji, MN 56619-0190                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 40 of 62                                                                                           3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $535.00
          Atlas Awning                                                          Contingent
          6009 Center St                                                        Unliquidated
          Omaha, NE 68106                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $490.50
          Backlund Plumbing                                                     Contingent
          6215 Grover St                                                        Unliquidated
          Omaha, NE 68106                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Blessed Byways Tours                                                  Contingent
          1302 N E St                                                           Unliquidated
          Oskaloosa, IA 52577                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $745.64
          Book MyGroup,LLC                                                      Contingent
          710 Route 46 East                                                     Unliquidated
          Suite 102                                                             Disputed
          Fairfield, NJ 07004
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,057.95
          Burton Plumbing Services Inc.                                         Contingent
          5010 F Street                                                         Unliquidated
          Omaha, NE 68117                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $560.07
          Cambria hotel Omaha Downtown                                          Contingent
          740 North 14th Street                                                 Unliquidated
          Omaha, NE 68102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $542.88
          Canteen                                                               Contingent
          P O BOX # 417632                                                      Unliquidated
          Boston, MA 00241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 41 of 62                                                                                           3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,690.60
          Capital Business Systems, Inc.                                        Contingent
          P.O.Box 508                                                           Unliquidated
          7052 Commerce Circle Suite                                            Disputed
          Cheyenne, WY 62007
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $340.00
          Centrada                                                              Contingent
          5010 Riverside Drive                                                  Unliquidated
          #300                                                                  Disputed
          Irving, TX 75039
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          City of Omaha Cashier                                                 Contingent
          RM H10                                                                Unliquidated
          1819 Farnam Street                                                    Disputed
          Omaha, NE 68183
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,048.20
          Clean The World                                                       Contingent
          2544 E Landstreet Rd. #600                                            Unliquidated
          Orlando, FL 32824                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $924.18
          CleanWaterGuys                                                        Contingent
          1336 Industrial Rd.                                                   Unliquidated
          Suite 106                                                             Disputed
          Omaha, NE 68137
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,994.33
          Cox Business                                                          Contingent
          PO Box 2742                                                           Unliquidated
          Omaha, NE 68103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,679.50
          CoxTMI, Inc.                                                          Contingent
          5555 Oakbrook Pkwy, Suite 140                                         Unliquidated
          Norcross, GA 30093                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 42 of 62                                                                                           3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $149.80
          Cozzini Bros, Inc                                                     Contingent
          350 Howard Ave                                                        Unliquidated
          Des Moines, IL 60018                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,336.00
          Cvent, Inc.                                                           Contingent
          P.O. Box 822699                                                       Unliquidated
          Philadelphia, PA 19182                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $112.70
          Destination Marketing Corporation                                     Contingent
          1819 Farnam St # 804                                                  Unliquidated
          Omaha, NE 68183                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,480.00
          Destination Phoenix LLC                                               Contingent
          16509 N 108th St.                                                     Unliquidated
          Scottsdale, AS 85255                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $348,362.34
          Douglas County Treasurer                                              Contingent
          John W. Ewing Jr., Treasurer                                          Unliquidated
          P.O.BOX 2855                                                          Disputed
          Omaha, NE 61803
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $492.25
          Dow Jones & Co.                                                       Contingent
          P.O. Box 4137                                                         Unliquidated
          New York, NY 10261                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,728.81
          Ecolab                                                                Contingent
          P.O. Box 70343                                                        Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 43 of 62                                                                                           3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,401.29
          FashionCleaners                                                       Contingent
          5007 Leavenworth St.                                                  Unliquidated
          Omaha, NE 68106                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $355.58
          FitTechInc.                                                           Contingent
          5913 S. 136th St.                                                     Unliquidated
          Omaha, NE 68137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $520.72
          Grainger                                                              Contingent
          DEpt. 807831649                                                       Unliquidated
          P.O. Box 419267                                                       Disputed
          Kansas City, MO 64141
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $399.25
          Greater Omaha Chamber of Commerce                                     Contingent
          808 ConAgra Dr.                                                       Unliquidated
          Ste. 400                                                              Disputed
          Omaha, NE 68102
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,027.10
          Hammersmith Ditz & Associates LLC                                     Contingent
          147 Herrick Ave. East                                                 Unliquidated
          Wellington, OH 44090                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,960.32
          HD Supply                                                             Contingent
          P.O. Box 509058                                                       Unliquidated
          San Diego, CA 92150                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $309.10
          Heartland Refrigeration Inc                                           Contingent
          P.O. Box 6008                                                         Unliquidated
          Omaha, NE 68106                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 44 of 62                                                                                           3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $426.30
          Helms Briscoe Performance GroupInc                                    Contingent
          20875 N. 90th Place                                                   Unliquidated
          Suite 210                                                             Disputed
          Scottsdale, AZ 85255
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $698.62
          HobartService                                                         Contingent
          PO Box 2517                                                           Unliquidated
          Carol Stream, IL 60132                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $283.57
          HolidayInnExpress-Maple                                               Contingent
          11818 Miami St                                                        Unliquidated
          Omaha, NE 68164                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,662.79
          Hood Masters, Inc.                                                    Contingent
          19252 Shirley Street                                                  Unliquidated
          Omaha, NE 68154                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,769.04
          HotelDecoXV                                                           Contingent
          1504 Harry St                                                         Unliquidated
          Omaha, NE 68102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $359.32
          InsightDirectUSAInc                                                   Contingent
          PO Box 731069                                                         Unliquidated
          Dallas, TX 75373                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,311.90
          IPFS Corporation                                                      Contingent
          P.O. Box 412086                                                       Unliquidated
          Kansas City, MO 64141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 45 of 62                                                                                           3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $950.00
          J.P. Plumbing Co                                                      Contingent
          7936 Drexel St                                                        Unliquidated
          Ralston, NE 68127                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $130.48
          JWEINC.                                                               Contingent
          4 TRI HARBOR COURT UNIT B                                             Unliquidated
          Port Washington, NY 11050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,280.72
          Kipsu,Inc.                                                            Contingent
          PO BOX 671494                                                         Unliquidated
          Dallas, TX 75267                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $750.00
          KoddiInc                                                              Contingent
          2821 West 7th St                                                      Unliquidated
          Suite 270                                                             Disputed
          Forth Worth, TX 76107
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,605.58
          Loffredo Fresh Produce                                                Contingent
          4001 SW 63rd St                                                       Unliquidated
          Des Moines, IA 50321                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,870.48
          M&M Staffing, Inc.                                                    Contingent
          5015 Dodge St                                                         Unliquidated
          Omaha, NE 68132                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,146.32
          M3 Enterprising Hospitality                                           Contingent
          P.O. Box 117495                                                       Unliquidated
          Atlanta, GA 30368                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 46 of 62                                                                                           3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,495.86
          Marking Refrigerator                                                  Contingent
          4760 South 134th St                                                   Unliquidated
          Omaha, NE 68154                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $221.00
          Marriott GlobalReservations                                           Contingent
          1818 North 90th Street                                                Unliquidated
          Attn Betty Murphy                                                     Disputed
          Omaha, NE 68114
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $295,271.89
          Marriott International Inc.                                           Contingent
          13682 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $552.50
          Metropolitan Hospitality Association                                  Contingent
          P.O. Box 3384                                                         Unliquidated
          Omaha, NE 68103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,889.98
          Metropolitan Utilities District                                       Contingent
          P.O.Box 3600                                                          Unliquidated
          Omaha, NE 68103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,172.62
          Midwest Soundand Lighting                                             Contingent
          4318 South                                                            Unliquidated
          50th Street                                                           Disputed
          Omaha, NE 68117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,364.95
          MMC Contractors                                                       Contingent
          9751 S. 142nd St.                                                     Unliquidated
          Omaha, NE 68138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 47 of 62                                                                                           3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,067.88
          Mood Media                                                            Contingent
          P.O. Box 602777                                                       Unliquidated
          Charlotte, NC 28260                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,436.50
          Nebraska Hotel and Lodging Aassociation                               Contingent
          8700 Executive Woods Dr.                                              Unliquidated
          Lincoln, NE 68512                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          Nebraska Licensed Beverage Association                                Contingent
          8424 West Center Road, Ste 204                                        Unliquidated
          Omaha, NE 68124                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $390.00
          NEBRASKA PATIO AND LANDSCAPE INC.                                     Contingent
          119 ALLISON AVE                                                       Unliquidated
          Papillion, NE 68133                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,059.24
          NuCO2                                                                 Contingent
          P.O.Box 417902                                                        Unliquidated
          Boston, MA 00241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.00
          Omaha False Alarm Reduction Program                                   Contingent
          PO Box 30205                                                          Unliquidated
          Omaha, NE 68103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,130.00
          Omaha Lancers Hockey Club                                             Contingent
          7300 Q Street                                                         Unliquidated
          Ralston, NE 68127                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 48 of 62                                                                                           3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,750.29
          OmahaPublicPowerDistrict                                              Contingent
          P.O.Box 3065                                                          Unliquidated
          Omaha, NE 68103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $374.50
          OmahaWorldHerald                                                      Contingent
          PO Box 27391                                                          Unliquidated
          Richmond, VA 23261                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $729.48
          Orkin                                                                 Contingent
          4507 S. 134th St.                                                     Unliquidated
          Omaha, NE 68137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,326.00
          OtisElevatorCompany                                                   Contingent
          426 Chateau Dr Apt A                                                  Unliquidated
          Bellevue, NE 68005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $387.14
          PapillionSanitation                                                   Contingent
          10810 South 144th St                                                  Unliquidated
          Omaha, NM 68138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,098.17
          PlasticardLocktechInternational,LLP                                   Contingent
          P.O. Box 733064                                                       Unliquidated
          Dallas, TX 75373                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,181.53
          PROTECTIVESECURITYADVISORS,LLC                                        Contingent
          14865 HIMEBAUGH CIRCLE                                                Unliquidated
          Omaha, NE 68116                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 49 of 62                                                                                           3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,059.08
          recordautomaticdoorsinc                                               Contingent
          1300 Metro E Dr.                                                      Unliquidated
          Suite 136                                                             Disputed
          Pleasant Hill, IA 50327
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $26,291.21
          RegalHospitality,LLC                                                  Contingent
          400 Venture Dr.                                                       Unliquidated
          Lewis Center, OH 43035                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $457.56
          RFIDHOTEL                                                             Contingent
          55 SKYLINE DRIVE                                                      Unliquidated
          SUITE 2850                                                            Disputed
          Lake Mary, FL 32746
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $243.95
          RRDonnelley                                                           Contingent
          7810 Solution Center                                                  Unliquidated
          Chicao, IL 06077                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $232.24
          ScentAirTechnologyLLC                                                 Contingent
          P.O. Box 978754                                                       Unliquidated
          Dallas, TX 75397                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $197.50
          Screenpointe.Inc.                                                     Contingent
          1445 Worthington Woods Blvd.                                          Unliquidated
          Suite C                                                               Disputed
          Worthington, OH 43085
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $811.59
          SherwinWilliamsCompany                                                Contingent
          3131 N 120th St                                                       Unliquidated
          Omaha, NE 68164                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 50 of 62                                                                                           3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $261.66
          Short'sTravelManagementInc.                                           Contingent
          1203 W. Ridgeway Ave                                                  Unliquidated
          Waterloo, IA 50701                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $345.61
          StaplesBusinessCredit                                                 Contingent
          PO Box 105638                                                         Unliquidated
          Atlanta, GA 30348                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $350.00
          TELelectronics                                                        Contingent
          313 South 740 East                                                    Unliquidated
          PO Box 628                                                            Disputed
          American Form, UT 84003
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $837.57
          TheHomeDepotPro                                                       Contingent
          PO Box 404468                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          TigerOakMediaInc                                                      Contingent
          900 South 3rd Street                                                  Unliquidated
          Minneapolis, MN 55415                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $116.99
          TownPlaceSuites                                                       Contingent
          5314 North River Run Dr # 310                                         Unliquidated
          Provo, UT 84604                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,500.72
          TravelCLICK,Inc                                                       Contingent
          300 N Martingale                                                      Unliquidated
          Suite 650                                                             Disputed
          Schuamburg, IL 60173
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                        Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 51 of 62                                                                                             3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                      Case number (if known)            21-80092
              Name

 3.81      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $13.90
           Travelliance                                                         Contingent
           PO Box 74008563                                                      Unliquidated
           Chicago, IL 60674                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $155.15
           UnitedRent-AllWest,Inc.                                              Contingent
           811 S. 48th Street                                                   Unliquidated
           Omaha, NE 68106                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $42,440.31
           USFoodsInc                                                           Contingent
           P O Box 501133                                                       Unliquidated
           St. Louis, MO 63150                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,216.82
           USHospitalityPublishersInc                                           Contingent
           P O Box 306225                                                       Unliquidated
           Kraft Drive                                                          Disputed
           Nashville, TN 37230
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.85      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $392.93
           VossLighting                                                         Contingent
           Attn: Accounts Receivable                                            Unliquidated
           PO Box 22159                                                         Disputed
           Lincoln, NE 68542
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.86      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $13,433.36
           WindstreamCommunications,Inc                                         Contingent
           PO Box 9001908                                                       Unliquidated
           Louisvulle, KY 40290                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,282.83
           WindstreamHoldings,Inc.                                              Contingent
           PO Box 843006                                                        Unliquidated
           Kansas City, MO 64184                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 14 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                  Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 52 of 62                                                                                          3/23/21 2:08PM


 Debtor       Summit Hotels, LLC                                                                  Case number (if known)        21-80092
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                    932,494.27

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                       932,494.27




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                         Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 53 of 62                                                                                3/23/21 2:08PM


 Fill in this information to identify the case:

 Debtor name         Summit Hotels, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEBRASKA

 Case number (if known)         21-80092
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Sheraton Relicensing
             lease is for and the nature of               Franchise Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Marriott International Inc.
             List the contract number of any                                         13682 Collections Center Drive
                   government contract                                               Chicago, IL 60693




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                    Desc MAIN
                         DOCUMENT - CORRECTLY ROTATED Page 54 of 62                                                                             3/23/21 2:08PM


 Fill in this information to identify the case:

 Debtor name         Summit Hotels, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEBRASKA

 Case number (if known)         21-80092
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Jay Batra                         7469 Overland Trail                               FNBC                               D   2.1
                                               Delaware, OH 43015                                                                   E/F
                                                                                                                                    G




    2.2      Jay Batra                         7469 Overland Trail                               Marriott International             D
                                               Delaware, OH 43015                                Inc.                               E/F
                                                                                                                                    G




    2.3      Shane Davis                       203 Lakeview Drive                                Marriott International             D
                                               Bull Shoals, AR 72619                             Inc.                               E/F
                                                                                                                                    G




    2.4      Vipin                             7977 Reins Ct.                                    Marriott International             D
             Moolchandani                      Delaware, OH 43015                                Inc.                               E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 55 of 62                                                                                        3/23/21 2:08PM




 Fill in this information to identify the case:

 Debtor name         Summit Hotels, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEBRASKA

 Case number (if known)         21-80092
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                    $239.67
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $416,536.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $3,412,831.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                   Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 56 of 62                                                                                           3/23/21 2:08PM

 Debtor      Summit Hotels, LLC                                                                         Case number (if known) 21-80092



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                   Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 57 of 62                                                                                        3/23/21 2:08PM

 Debtor      Summit Hotels, LLC                                                                             Case number (if known) 21-80092



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers            Total amount or
                                                                                                                        were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services             If debtor provides meals
                                                                 the debtor provides                                                      and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:      Personally Identifiable Information

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                               Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 58 of 62                                                                                    3/23/21 2:08PM

 Debtor      Summit Hotels, LLC                                                                         Case number (if known) 21-80092




16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                                     Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 59 of 62                                                                                              3/23/21 2:08PM

 Debtor      Summit Hotels, LLC                                                                         Case number (if known) 21-80092



      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Shana Ditz                                                                                                                 Ongoing.
                    107 Myrtle Ave
                    Willard, OH 44890

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                               Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 60 of 62                                                                                      3/23/21 2:08PM

 Debtor       Summit Hotels, LLC                                                                        Case number (if known) 21-80092



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Shana Ditz
                    107 Myrtle Ave
                    Willard, OH 44890

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1
       .                                                                                    2/28/2020                19,497.03

                Name and address of the person who has possession of
                inventory records
                Shana Ditz
                107 Myrtle Ave
                Willard, OH 44890


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       See attached Ex. 28.                                                                               See attached Ex. 28.                  See attached
                                                                                                                                                Ex. 28.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
         Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20                                                               Desc MAIN
                        DOCUMENT - CORRECTLY ROTATED Page 61 of 62                                                                                     3/23/21 2:08PM

 Debtor      Summit Hotels, LLC                                                                         Case number (if known) 21-80092



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 23, 2021

 /s/ Jatin Batra                                                        Jatin Batra
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Authorized Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
 Case 21-80092-BSK Doc 9-1 Filed 03/23/21 Entered 03/23/21 14:10:20             Desc MAIN
                DOCUMENT - CORRECTLY ROTATED Page 62 of 62

                      SUMMIT HOTELS, LLC, EX. 28. BK 21‐80092‐BKS
Officer /Members/Shareholders

SMT ‐ Sheraton Suites Omaha                                         Ownership %
Jay Batra                                            Member                 24.926
Vipin Moolchandani                                   Member                 4.8077
Shane Davis                                          Member                 3.6982
Shahnawaz Elahi                                      Member                 3.6982
Shantanu Sinha                                       Member                 3.6982
Vijaya Venkatraman                                   Member                 3.6982
Ravindra Karnati                                     Member                 7.3964
Manoj Rawal                                          Member                 3.6982
Tarika Bheda                                         Member                 3.6982
Siddharth Prakash                                    Member                 1.8491
Priya Aswani                                         Member                 1.8491
G3 Voyage, LLC                                       Member               36.9825
                                                                            100.00
